                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF WISCONSIN


LAVALL T. LEE,

                        Plaintiff,

                v.                                              Case No. 19-C-614

ARMOR CORRECTIONAL HEALTH
SERVICES, et al.,

                        Defendants.


                                               ORDER


        Plaintiff Lavall Lee, proceeding pro se, filed suit against Defendants under 42 U.S.C.

§ 1983, alleging violations of his constitutional rights. This matter is before the court on Plaintiff’s

motion to compel counsel to appear for Brittany Ward and Brittany Wysocki. Dkt. No. 130. In

an order dated November 17, 2020, the court denied Plaintiff’s attempt to add Brittany Ward as a

defendant because Plaintiff offered no factual support for his motion. Dkt. No. 122. That has not

changed, and Plaintiff cannot in this roundabout way add Brittany Ward as a defendant in this case.

Defendant Brittany Wysocki was served with the complaint, and counsel has entered an

appearance on her behalf. Therefore, Plaintiff’s motion to compel counsel to appear for Brittany

Ward and Brittany Wysocki (Dkt. No. 130) is DENIED as moot.

        SO ORDERED at Green Bay, Wisconsin this 4th day of December, 2020.

                                                        s/ William C. Griesbach
                                                        William C. Griesbach
                                                        United States District Judge




         Case 2:19-cv-00614-WCG Filed 12/07/20 Page 1 of 1 Document 133
